Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This action is in response to applicant’s amendment received on 04/01/2022. Applicant’s election with traverse of Species A, claims 1-20, is acknowledged. The traversal is on the grounds that the office didn’t cite “mutually exclusive characteristics” that would warrant the restriction. This is found persuasive. The restriction requirement of 02/11/2022 is withdrawn. Claims 1-20 has been examined on their merits in this office action.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, it is unclear how after additive manufacturing a bottom wall and then additive manufacturing a battery chiller on the bottom wall that has been already manufactured, a structural member is just now going to be manufactured comprising the bottom wall that was manufactured in the first place. How can a structural member that contains an element (a bottom wall) that was manufactured in the past can be manufacture just now?
For the purpose of this examination, the claim has been interpreted to mean:
--17. A structural support member for a vehicle formed by a method comprising:
additive manufacturing a bottom wall;
additive manufacturing a battery chiller on the bottom wall; and
additive manufacturing a structural member around the battery chiller.--.
Regarding claims 18-20, the claims are rejected by virtue of their dependency on claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kull et al. (US 5,931,219, herein “Kull”). 
Regarding claim 1, Kull discloses: 
a structural support member (14) (fig. 1) for a vehicle [col. 2, line 67 – col. 3, line 3; col. 6, lines 18-21] comprising:
a structural member (14); and 
a heat exchanger (1, fig. 1; 30, figs. 3-4) disposed at least partially within the support member (14) (fig. 1 and 3-4) (it is noted, the embodiment of figure 1 is generic to the embodiment of figure 2 and the embodiment of figures 3-4). 
The recitation “battery chiller” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the heat exchanger disclosed by Kull is fully capable of being employed as a battery chiller.
The recitation "wherein the battery chiller is additively manufactured within the support member" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Kull, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 2, Kull discloses: 
the battery chiller (30) comprises a pair of spaced apart coolant chambers (37) and a plurality of hollow pins (45) extending between the pair of spaced apart coolant chambers (37) such that the pair of spaced apart coolant chambers (37) are in fluid communication with each other via the plurality of hollow pins (45) (fig. 4) [col. 4, lines 49-57].
Regarding claim 3, Kull discloses: 
a refrigerant chamber (38) between the pair of spaced apart coolant chambers (37), wherein coolant fluid flows from one of the pair of spaced apart coolant chambers (37) to another of the pair of spaced apart coolant chambers (37) through the refrigerant chamber (38) via the plurality of hollow pins (45) (fig. 4).
Regarding claim 4, Kull discloses: 
the battery chiller (30) comprises a pair of spaced apart refrigerant chambers (38) and another plurality of hollow pins (49) extending between the pair of spaced apart refrigerant chambers (38) such that the pair of spaced apart refrigerant chambers (38) are in fluid communication with each other via the another plurality of hollow pins (49) (fig. 4).
Regarding claim 5, Kull discloses:
one of the pair of the spaced apart refrigerant chambers (38) is between the pair of spaced apart coolant chambers (37) and one of the pair of spaced apart coolant chambers (37) is between the pair of spaced apart of refrigerant chambers (38) (fig. 4).
Regarding claim 6, Kull discloses: 
the battery chiller (30) comprises a stack of alternating coolant (37) and refrigerant (38) chambers with a plurality of hollow coolant pins (45) extending between adjacent coolant chambers (37) such that the adjacent coolant chambers (37) are in fluid communication with each other via the plurality of hollow coolant pins (45) and a plurality of hollow refrigerant pins (49) extending between adjacent refrigerant chambers (38) such that the adjacent refrigerant chambers (38) are in fluid communication with each other via the plurality of hollow refrigerant pins (49).
Regarding claim 7, the recitation "the battery chiller is additively manufactured within a pre-existing structural member" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Kull, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 8, the recitation "the battery chiller and the structural member are formed together as an additive manufactured part" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Kull, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 9, Kull discloses: 
the structural member (14) comprising a bottom wall (14) (fig. 1).
The recitation "the battery chiller is additively manufactured onto the bottom wall" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Kull, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 


Regarding claim 11, Kull discloses:
a structural support member (14) (fig. 1) for a vehicle [col. 2, line 67 – col. 3, line 3; col. 6, lines 18-21] comprising:
a vehicle structural member (14) having a substructure (30), the substructure comprising a heat exchanger (30) (fig. 1 and 3-4) (it is noted, the embodiment of figure 1 is generic to the embodiment of figure 2 and the embodiment of figures 3-4).
The recitation “battery chiller” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the heat exchanger disclosed by Kull is fully capable of being employed as a battery chiller.
The recitation "the substructure comprising an additively manufactured battery chiller" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Kull, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 12, the recitation "the battery chiller is additively manufactured within the vehicle structural member" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Kull, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 13, Kull discloses: 
the vehicle structural member (14) comprising a bottom wall (14) (fig. 1).
The recitation "the battery chiller is additively manufactured on the bottom wall" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Kull, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 14, Kull discloses: 
the battery chiller (30) comprising a top wall (39), a bottom wall (35), and a plurality of spaced apart intermediate walls (40, 41) between the top wall (39) and the bottom wall (35), and a plurality of hollow pins (45, 49) extending between the plurality of intermediate walls (40, 41) (fig. 4), 
wherein the plurality of spaced apart intermediate walls (40, 41) are in fluid communication with each other via the plurality of hollow pins (45, 49) (fig. 4) [col. 4, lines 49-57].
Regarding claim 15, Kull discloses: 
the battery chiller (30) comprising a plurality of coolant chambers (37) and a plurality of hollow pins (45), the plurality of coolant chambers (37) in fluid communication with each other via the plurality of hollow pins (45) (fig. 4) [col. 4, lines 49-57].
Regarding claim 16, Kull discloses: 
the plurality of coolant chambers (37) comprise a plurality of spaced apart walls (40, 41) with apertures (46, 47) and the plurality of hollow pins (45) are in fluid communication with the apertures (46, 47) from each of the plurality of spaced apart walls (40, 41) (clearly seen in fig. 4).

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucknell (US 11,022,375). 
Regarding claim 17, Bucknell discloses: 
a structural support member for a vehicle formed [col. 4, lines 7-8] by a method comprising:
additive manufacturing a bottom wall (fig. 7) (the bottom wall of the heat exchanger -800-) [col. 10, lines 11-15];
additive manufacturing a heat exchanger (800) on the bottom wall (fig. 7) (the bottom wall of the exchanger -800-); and
additive manufacturing a structural member around the exchanger (800) (it is noted, the exchanger -800- fits into a hollow support structure of the vehicle, col. 10, lines 13-15; and, the support structure is additively manufactured, col. 4, lines 7-8).
The recitation “battery chiller” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the heat exchanger disclosed by Bucknell is fully capable of being employed as a battery chiller.
Regarding claim 18, Bucknell discloses: 
the battery chiller (800) comprising the bottom wall (the bottom wall of fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bucknell.
Regarding claim 10, Kull discloses: 
the structural member (14) being a load-bearing structural part of a vehicle [col. 2, line 67 – col. 3, line 3], but does not disclose the structural member being a cross-member of a vehicle frame.
However, Kull discloses several different possible uses of the exchanger (30) like supercharging-air cooler for heat exchange between air from an internal combustion engine and coolant from the engine [col. 6, lines 18-23], or as a heat exchanger for exhaust gas systems [col. 6, lines 39-44]. It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention to employ Kull’s heat exchanger in a vehicle’s application requiring the structural member being a cross-member of the vehicle.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bucknell in view of Kull and Vandermeer et al. (US 11,199,369, herein “Vandermeer”).
Regarding claim 19, Bucknell does not disclose: 
the battery chiller comprising a plurality of coolant chambers and a plurality of hollow pins, the plurality of coolant chambers in fluid communication with each other via the plurality of hollow pins.
However, Kull teaches that heat exchangers (30) including a structural support member (14) for a vehicle [col. 2, line 67 – col. 3, line 3; col. 6, lines 18-21] and comprising a plurality of coolant chambers (37) and a plurality of hollow pins (45), the plurality of coolant chambers (37) in fluid communication with each other via the plurality of hollow pins (45), are known in the art (fig. 40 [col. 4, lines 49-57]; and Vandermeer teaches that additive manufactured chiller heat exchangers (20) used to cool a battery in vehicles [col. 3, lines 50-54] and comprising a plurality of coolant chambers (36, 38) (fig. 1) are also known in the art [col. 2, lines 21-24, and col. 4, lines 1-3].
Therefore, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  See MPEP-2143 (I) (B). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to simply substitute the heat exchanger of Bucknell for the heat exchanger of Kull according to the teachings of Vandermeer regarding 3D printing battery chillers to obtain the predictable result of optimizing heat transfer based on the user’s requirements.
Regarding claim 20, the combination of Bucknell, Kull and Vandermeer discloses:
the plurality of coolant chambers (Kull, 37) comprising a plurality of spaced apart walls (Kull, 40, 41) with apertures (Kull, 46, 47) and the plurality of hollow pins (Kull, 45) being in fluid communication with the apertures (Kull, 46, 47) from each of the plurality of spaced apart walls (Kull, 40, 41) (Kull, fig. 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/             Primary Examiner, Art Unit 3763